            Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 1 of 6



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone:    (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                  UNITED STATES DISTRICT COURT
18
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19          TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
            corporation, DORIS A. KAELIN, in her
20          capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANN MCFARLAND
            TECHSHOP, INC.,                              DRAPER RE PRODUCTION OF MAKER
21                                                       NEXUS VIDEO, IN OPPOSITION TO
                              Plaintiff,                 PLAINTIFF’S MOTION IN LIMINE NO. 1
22
                  v.                                   RE: DOCUMENTS NOT PRODUCED
23                                                     DURING DISCOVERY/WITNESSES
            DAN RASURE et al.                          DISCLOSED
24
                           Defendants.
25                                                     Trial: June 3, 2019, 8:00 a.m.
     ______________________________________
26
     AND RELATED COUNTERCLAIMS
27

28

                                                      -1-           Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                                         DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 2 of 6



 1          I, Ann McFarland Draper, declare as follows:

 2      1. I am an attorney at law duly licensed to practice law in the State of California. I am an

 3   attorney at the law firm of Draper Law Offices, who is one of the counsel for Defendants and

 4   Counterclaimants (“Defendants”). I have personal knowledge of the facts stated herein and, if

 5   called as a witness, could and would testify thereto.

 6      2. I make this declaration in response to the Court’s request made at the Pretrial Conference

 7   held April 30, 2019.

 8      3. This declaration relates to Defendants’ TX1157 and TX1158, which are respectively a

 9   video of the MakerNexus Town Hall meeting held January 19, 2018 (the “Maker Nexus Video”),
10   and an excerpt of that video. As of today, I have personally confirmed that the Maker Nexus

11   Video is available from YouTube at the URL

12           https://www.youtube.com/watch?v=_lykqNKW8qU&feature=youtu.be&t=3719.

13      4. I have viewed and listened to the Maker Nexus video. James Pistorino, who is trial

14   counsel for Plaintiff, appears and speaks in the video.

15      5. Plaintiff’s filings in this case acknowledge and admit that Maker Nexus is a non-profit

16   organization formed after the close of TechShop to develop a maker space and that Maker Nexus

17   is a potential competitor of Defendants.

18      6. I was the original counsel of record for Defendants in this action and was their sole

19   counsel in this case during discovery and until mid-January of 2019. I am also the attorney of
20   record for Defendants in the Chapter 7 bankruptcy case filed by Plaintiff TechShop, Inc.

21   (“TechShop”).

22      7. From early May 2018 to mid-September 2018, I searched on the internet for information

23   and documents relating to this case.

24      8. It was my understanding that there were several videos on the internet containing footage

25   of Maker Nexus meetings, but after extensive searching I was unable to find a video of the

26   January 19, 2018 “Town Hall” meeting. The video was either not posted on a public-access site

27   or was no longer publicly available. I was aware there were a number of “closed” or “private”

28   groups (such as the Facebook Groups “Maker Orphans” and “TechShop Thereafter”), but I was

                                                   -2-           Case No. 4:118-CV-01044-HSG (JCS)
                                      DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 3 of 6



 1   not a member of any of those groups and did not have access to any of the posts and materials

 2   available privately to group members. I was also aware that Maker Nexus had a Slack messaging

 3   account, but that also was private and I was not a member. Given the circumstances, I considered

 4   it improper for me to even attempt to join any of these groups or in any way use false pretenses to

 5   obtain information that the authors and contributors intended to be confidential or restricted to

 6   members of their groups.

 7      9. In addition to my own search efforts, I directed Defendants to search as well, and I had a

 8   vendor periodically search for the Maker Nexus Video. I regularly followed up on gathering

 9   documents (including the Maker Nexus Video) for defense of this case and discovery production,
10   but I was not successful in finding the Maker Nexus Video. I do recall watching two online

11   videos of portions of different Maker Nexus meetings, but those other videos were badly filmed

12   (blurry, excess motion, inaudible, etc.), and were about subjects not material to this trademark

13   dispute (such as raising money, when a makerspace could be opened, budgets, etc.). I did not

14   download or save copies of those videos.

15      10. On September 13, 2018, I served Defendants’ First Set of Requests for Production of

16   Documents on counsel for Plaintiff, which included a request for videos that would cover the

17   Maker Nexus Video. Specifically, Request No. 8 in that set called for:

18                      A copy of each video recording between November 15, 2017
                    and the date of your responses, of any meeting or group session in
19                  which James C. Pistorino made any announcement, presentation, or
                    statement or responded to any question or inquiry, where the topic
20                  included any of the following: Dan Rasure or any Defendant in this
                    action; TechShop 2.0; TheShop dot Build; TechShop’s Trademarks;
21                  or this litigation.
22      11. Once I served this document request on September 13, I did not make any further special

23   effort to search for the Maker Nexus Video, as I was confident that Plaintiff or its counsel had the

24   video and would produce it, and by mid-September I was overwhelmed with documents,

25   discovery productions, and complying with Magistrate Judge Spero's discovery order.

26      12. At around the time I served the Request for Documents, the Maker Nexus Video became

27   available again. Attached as Exhibit 1 hereto is a cellphone screenshot taken on April 17, 2019,

28   showing a post on September 13, 2018 (the day I served document requests), by Jim Schrempp

                                                   -3-           Case No. 4:118-CV-01044-HSG (JCS)
                                      DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 4 of 6



 1   (as an Admin) in the Maker Nexus Facebook Group, posting a YouTube link for the Maker

 2   Nexus Video. The post states:

 3                     People have been asking for the video from our first town hall
                    meeting. We thought it had been trashed because the video is such
 4                  poor quality it’s hard to watch. But I found it in my YouTube
                    account! So here it is, for your viewing.
 5
        13. Attached as Exhibit 2 hereto is a cellphone screenshot taken on April 17, 2019, showing
 6
     that on September 13, 2018, Jim Schrempp sent this post to the attention of James Pistorino.
 7
        14. Attached as Exhibit 3 hereto is a computer screenshot also showing that Jim Schrempp
 8
     sent his post of the link for the Maker Nexus Video to James Pistorino.
 9
        15. My vendor was able to obtain a copy of the video and transmitted it to me via a file-share
10
     link. My records show that I downloaded the Maker Nexus Video on September 15, 2018 at
11
     10:40 p.m. The video is 1 hour 26 minutes long. I did not view it from beginning to end because
12
     I was focusing on Defendants’ document production and complying with Magistrate Judge
13
     Spero's discovery orders. Sometime later, I flipped through the video download sufficiently to
14
     satisfy myself that the video I had obtained seemed to cover the typical Maker Nexus agenda,
15
     about financials and potential locations, and I watched the section at the time marker where Mr.
16
     Pistorino spoke. As explained below, before today, I did not recall that I had ever obtained a
17
     copy of the Maker Nexus Video until shortly before the parties’ trial exhibit lists were due.
18
        16. On October 15, 2018, Plaintiff served its response to the requests. Plaintiff objected to
19
     Request No. 8 in its entirety, as follows:
20
                        TechShop objects to this Request on the grounds of relevance.
21                  What statements by Mr. Pistorino, if any, have to do with alleged
                    trademark infringement, Defendants' defenses, etc. is unclear and
22                  would not appear to be relevant in any event. Nevertheless, none
                    are known to exist in TechShop's possession, custody, or control at
23                  this time.
24
        17. I considered the objection to be misgrounded as well as evasive. On October 16, I wrote
25
     Mr. Pistorino regarding deficiencies in Plaintiff's responses to Defendants' First Set of Request for
26
     Documents. On the subject of Request No. 8, I wrote:
27
                        You have objected to Request No. 8 on the ground of
28

                                                   -4-           Case No. 4:118-CV-01044-HSG (JCS)
                                      DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 5 of 6



 1                  relevance. Statements, presentations, and responses to questions
                    and inquiries relating to Mr. Rasure, TechShop 2.0, TheShop dot
 2                  Build, etc. are highly relevant because they bear directly on
                    likelihood of confusion. Moreover, documents in the possession,
 3                  custody or control of a party's current or former counsel are deemed
                    to be within that party's possession, custody and control. See, e.g.,
 4                  Johnson v. Askin Capital Mgmt., L.P., 202 F.R.D. 112 (SDNY
                    2001). All videos and recordings in your possession, custody or
 5                  control, or which you caused to be deleted from online sites during
                    the pendency of this action, must be produced.
 6
         18. Mr. Pistorino responded by email on October 19, 2018. With regard to Request No. 8, he
 7
     stated:
 8
                        Your Request is directed to statements by me, specifically.
 9                  While I seriously doubt that this request is even proper, statements
                    made by me prior to being engaged as an attorney by TechShop
10                  seem irrelevant as they are not statements by a party opponent or by
                    me acting as an attorney for anyone. In any event, as indicated in
11                  the response, there is nothing in TechShop’s possession, custody, or
                    control. If you have evidence to suggest that I “caused [anything]
12                  to be deleted from online sites during the pendency of this action”,
                    please let me know it. I would respond to any allegation that I have
13                  acted unethically with the seriousness such a charge merits. To the
                    extent that you are making such a claim, that it baseless.
14
         19. Although Mr. Pistorino and I met and conferred on October 21 regarding these
15
     deficiencies and other discovery issues, I ultimately decided it was not prudent or practical to
16
     proceed further with a motion to compel documents (although I did later successfully move to
17
     compel further responses to Defendants’ Interrogatories).
18
         20. Prior to today, it was my recollection that Defendants did not have the Maker Nexus
19
     Video until recently, but I was confident that counsel for Plaintiff did have the video.
20
         21. In response to the Court’s order requesting a declaration detailing Defendants’ efforts to
21
     obtain the Maker Nexus Video, I dug through my emails and digital files to determine whether
22
     Defendants ever had this video. I was unable to locate the Maker Nexus Video in my case files.
23
     However, after several hours of searching, I found a copy of the Maker Nexus Video in an
24
     archive of documents relating to many cases and not indexed or flagged for this case, with a file
25
     timestamp indicating that I first obtained this file on September 15, 2018 at 10:40 p.m. but had
26
     somehow trashed it so it fell through the cracks.
27

28

                                                   -5-           Case No. 4:118-CV-01044-HSG (JCS)
                                      DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 177 Filed 05/06/19 Page 6 of 6



 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct.

 3
            Executed this 6th of May, 2019 at San Rafael, California.
 4

 5
                                                                  /s/ Ann McFarland Draper
 6                                                                  Ann McFarland Draper
 7

 8                                         ATTESTATION
 9          Pursuant to Civil L.R. 5-1(i)(3), the undersigned attests that concurrence in the filing of
10   this document has been obtained from Ann McFarland Draper.

11                                                                /s/ Andrea Pallios Roberts
                                                                  Andrea Pallios Roberts
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -6-           Case No. 4:118-CV-01044-HSG (JCS)
                                      DRAPER DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
